Citation Nr: 1434362	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, anxiety, bipolar II disorder, and borderline personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to May 2006.  He was a member of the Idaho Air National Guard from August 2007 to May 2009.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In November 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

Although the issue certified to the Board was service connection for borderline personality disorder, in light of the Veteran's contentions and the evidence of record, the Board has characterized the issue on appeal more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and other information of record).

In reaching its determination below, the Board has reviewed the VA claims folder in its entirety, as well as the additional records in the Veteran's Virtual VA and VBMS folders.  But for a transcript of the November 2010 Board hearing, the additional records in his electronic VA files are currently duplicative of the records contained in the paper claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA records and detailed etiological opinions.  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In general, to establish service connection the evidence must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Several statutory presumptions operate in connection with the laws providing for service connection, including a presumption of soundness.  Under that statutory presumption, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Personality disorders, however, are not diseases or injuries within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (noting that "according to the express language of 38 C.F.R. § 3.303(c), personality disorders are not diseases or injuries within the meaning of § 1110 and thus are not compensable"); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008) ("personality disorders are considered 'congenital or developmental defects' for which service connection cannot be granted because they 'are not diseases or injuries within the meaning of applicable legislation'"); 61 Fed. Reg. 52,695-02 (Oct. 8, 1996) (Final Rule) (rejecting the suggestion that a personality disorder that worsens during service should be compensable, explaining that § 4.127 is intended to establish that "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is ... prohibited").  

Rather, a defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (finding that the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).

Having a personality disorder, however, does not preclude a Veteran from obtaining service connection for a co-existing mental disability.  Rather, a "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected."  38 C.F.R. § 4.127 (2013); VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

The record in this case shows that at his August 2000 military enlistment medical examination, the Veteran completed a report of medical history on which he specifically denied having or ever having had depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  Clinical evaluation was performed at that time and the examiner indicated that no psychiatric abnormalities were present.  In-service treatment records show that in September 2001, the Veteran sought to obtain a refill of Paxil, stating that he had been taking the medication since the age of 16 for depression and mood swings but had stopped in August 2000 when joining the military as advised by a military recruiter.  The diagnosis was fluctuating moods, does not appear to meet depression criteria.  Subsequent service treatment records (STRs) show that the Veteran thereafter continued to receive counseling and medication for his psychiatric symptoms throughout the remainder of his active duty.  Diagnoses included depression, anxiety, depressive disorder, and generalized anxiety disorder.  

The record on appeal also contains medical records corresponding to the Veteran's period of membership in the Air National Guard.  At his August 2007 National Guard enlistment examination, the Veteran again specifically denied having or ever having had nervous trouble of any sort, including anxiety, panic attacks, depression, or excessive worry.  He further indicated that he had never received counseling nor had he ever been evaluated or treated for a mental condition.  No psychiatric abnormalities were identified on clinical evaluation.  

Subsequent clinical records document that the Veteran had multiple periods of hospitalizations at a private facility following suicide attempts in July and December 2008.  The Veteran was noted to have a family history of depression; all the male members of his family had reportedly battled depression.  He also had a history of hospitalization as a teenager after a suicide attempt.  Diagnoses included generalized anxiety disorder; severe recurrent major depression, nonpsychotic; bipolar II disorder; and borderline personality disorder.  After reviewing his records, National Guard officials determined that the Veteran's psychiatric condition had existed prior to service and had not been aggravated therein.  He was recommended for a medical discharge.  

Subsequent clinical records show that the Veteran continues to receive psychiatric care.  Diagnoses contained in private treatment records include bipolar II disorder, attention-deficit/hyperactivity disorder, and unspecified personality disorder.  Diagnoses contained in VA clinical records dated from August 2010 to May 2011 include anxiety disorder, major depressive disorder, panic attacks, and borderline personality disorder.  

The Veteran was afforded a VA psychiatric examination in March 2010.  The examiner diagnosed borderline personality disorder which clearly predated military service.  The examiner indicated that although the Veteran also had history of anxiety and depression documented in his STRs, these conditions could easily be secondary to his preexisting personality disorder.  In a May 2012 addendum opinion, the examiner indicated that it was her opinion that the major debilitating psychiatric condition was borderline personality disorder and that the Veteran's depression and anxiety symptoms were part and parcel of that personality disorder and did not represent separate psychiatric disabilities.  She further indicated that it was less likely than not that the Veteran's borderline personality disorder had been incurred in service.  Rather, she indicated that his personality disorder had existed prior to service and that there was no evidence in the record that it had been aggravated by service.

After reviewing the evidence of record in light of the applicable legal criteria cited above, the Board finds that additional evidentiary development is necessary to clarify the nature and etiology of the appellant's current psychiatric symptomatology.  

As noted, the record in this case reflects multiple psychiatric diagnoses, both a personality disorder as well as multiple acquired psychiatric disabilities.  Despite notations in the clinical record of psychiatric symptomatology prior to active duty, absent a notation at the time of his August 2000 military enlistment medical examination, the presumption of sound condition attaches with respect to any acquired psychiatric disability.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Crowe v. Brown, 7 Vet. App. 238, 247 (1994); Quirin v. Shinseki, 23 Vet. App. 390, 396 (2009) ("[T]he only prerequisite for the application of the presumption of soundness is that the veteran's entry examination be clear of any noted diseases or disabilities.").

In cases where the presumption of soundness attaches, the burden shifts to VA to show by clear and unmistakable evidence that:  "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; Quirin v. Shinseki, 22 Vet. App. at 397.

Thus, in this case, with respect to any acquired psychiatric disability other than a personality disorder, the Veteran must be legally presumed to have been in sound condition upon his entrance into active duty.  In that regard, the Board notes that during active duty, the Veteran was diagnosed with multiple acquired psychiatric disabilities, including depression, anxiety, depressive disorder, and generalized anxiety disorder.  As set forth above, following active service, the Veteran has received continued psychiatric treatment.  His post-service diagnoses include multiple psychiatric disabilities, including generalized anxiety disorder; severe recurrent major depression, nonpsychotic; and bipolar II disorder, as well as borderline personality disorder.  

The Board has considered the May 2012 VA medical opinion that the only current psychiatric disorder consists of a personality disorder, which is not subject to service connection, and that the Veteran's anxiety and depression are symptoms which are part and parcel of that personality disorder and not separate disabilities.  Given that the record contains notations of other psychiatric diagnoses, however, including bipolar II disorder, panic attacks, and attention deficit hyperactivity disorder, the Board finds that the May 2012 opinion was inadequate to the extent that it did not address whether the other diagnosed mental disabilities are superimposed on the personality disorder and, if so, their relationship to service.  Thus, another medical opinion is necessary.  

Additionally, the Board notes that at his November 2012 Board hearing, the Veteran reported that he continued to receive psychiatric treatment at the Boise VA Medical Center.  The most recent treatment records from that facility are dated in May 2011.  More recent records should therefore be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain clinical records from the Boise VAMC for the period from May 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After the development requested above is completed and any records are associated with the claims file, schedule the Veteran for a VA psychiatric examination by an examiner who has not previously examined him for the purpose of determining the nature and etiology of any current psychiatric disorders.  The claims folder and copies of any additional records in the appellant's electronic VA files must be made available to the examiner for review in connection with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

After examining the Veteran and reviewing the record, the examiner must identify all current psychiatric disorders found on examination, to include any personality disorders and any acquired psychiatric disorders.  For purposes of the opinions requested below, the examiner must address the medical evidence of record, including current VA treatment records and the Veteran's STRs, and the Veteran's lay statements, to include those provided at the Board hearing indicating different symptoms during service versus his psychiatric symptoms prior to active duty.  

For each acquired psychiatric disorder diagnosed:  

A.  On the basis of all the evidence of record, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disorder pre-existed his entry onto active duty?

B.  For each psychiatric disorder that clearly and unmistakably preexisted active service, on the basis of all the evidence of record pertaining to the manifestations of such psychiatric disorder prior to, during, and subsequent to service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that each preexisting psychiatric disorder either (1) underwent no increase in disability during either period of service, or (2) that any increase in disability during either period of service was due to the natural progression of the condition?

C.  For each psychiatric disorder that did not clearly and unmistakably pre-exist active service, is it at least as likely as not that the psychiatric disorder is causally related to any incident of the Veteran's service?

For each personality disorder diagnosed:

A.  Is it at least as likely as not that such personality disorder was subject to a superimposed disease or injury in service that resulted in a current acquired psychiatric disability?

B.  If the examiner determines that the Veteran exhibits only a personality disorder, he or she must explain why.  In providing this opinion, the examiner should address the other psychiatric diagnoses of record, including bipolar II disorder, depression, anxiety disorder, and attention deficit hyperactivity disorder.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand, to include that all examination opinions are properly provided.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

